              Case 1:18-cv-09936 Document 6 Filed 10/29/18 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


JANE DOE, LUKE LOE, RICHARD ROE, and
MARY MOE, individually and on behalf of all
others similarly situated,
                                   Plaintiffs,
               v.
                                                          No. 18 Civ. 9936
THE TRUMP CORPORATION, DONALD J.
TRUMP, in his personal capacity,
DONALD TRUMP JR., ERIC TRUMP, and
IVANKA TRUMP,
                                 Defendants.


                                  NOTICE OF APPEARANCE

To the Clerk of this court and all parties of record:

               Please enter my appearance as counsel for all Plaintiffs in the above-captioned

action. I certify that I am admitted to practice in this Court.

Dated: New York, New York
       October 29, 2018


                                                    /s/ Joshua Matz
                                                    Joshua Matz
                                                    KAPLAN HECKER & FINK LLP
                                                    350 Fifth Avenue, Suite 7110
                                                    New York, New York 10118
                                                    Telephone: (212) 763-0883
                                                    Facsimile: (212) 564-0883
                                                    jmatz@kaplanhecker.com


                                                    Counsel for Plaintiffs
